Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the claim recites “standard MRI body views”; however, there is/are no body view(s) that one of ordinary skill in the art would understand as “standard.” While the instant specification describes “all three standard body views” as “(axial, sagittal and coronal),” the claim as recited fails to limit which of the three includes “standard MRI body views” of if it includes all three of (axial, sagittal and coronal). For the purposes of examination, the limitation in question will be interpreted as “at least one of an axial, sagittal or coronal view.”

Claims 5 & 13 recite the limitation "the location and pose of the patient specific heart model" in lines 2 & line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea in the form of a mental processes without significantly more. Independent Claims 1 is directed to a “method” which describes a process and Claim 9 is directed to a “system comprising an MRI scanner and a processor engine” which describes a machine, both of which are statutory categories. However, the claims in question recite the following abstract ideas: “using a neural network to establish a patient specific heart model” and “using the neural network to determine a current location and pose of the patient's heart from the accelerated scan, and to reposition the imaging planes to correspond to the current location and pose of the patient's heart.”
With regards to independent Claims 1 and 9 (mutatis mutandis), the cited limitations, under its broadest reasonable interpretation, cover performance in the mind. Nothing recited precludes the cited steps from being practically performed in the mind, or with the assistance of basic physical aids (see MPEP § 2106.04(a)(2)(III)(B)). In particular, the act of “us[ing] a neural network to establish a patient specific heart model” could be performed by visually inspecting the MR images and localizing the heart to identify imaging planes. In addition, the act of “us[ing] the neural network to determine a current location and pose of the patient's heart from the accelerated scan, and to reposition the imaging planes to correspond to the current location and pose of the patient's heart” can similarly be performed by visually inspecting the accelerated MR images to reposition the imaging planes according to a current location and pose.
These judicial exceptions are not integrated into a practical application as established in MPEP § 2106.04(d). For example, the act of “plan imaging planes of the patient specific heart model” and “us[ing] the repositioned imaging planes to perform an acquisition scan” amount to implementing the abstract ideas with a computer which is not sufficient to integrated a judicial exception into a practical application because it invokes the use of a computer merely as a tool to perform an existing process as laid out in MPEP § 2106.05(f)(2). While not explicit in independent claims 1, a positive recitation of an associated computer would not necessarily result in patent eligible subject matter.  With regards to Claim 9, a “processing engine” for performing said act does amount the use of a computer merely as a tool to perform an existing process without any indication that the ordered combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the acts of “acquiring initial scout images of a patient's heart”; “performing an accelerated scan of the patient's heart”; and “generate an image of the patient's heart from the acquisition scan according to a selected imaging protocol” amount to extra-solution data gathering and merely specifies the nature of the data which is exploited in executing the abstract idea insignificant as laid out in MPEP § 2106.05(g). Furthermore, the additional elements amount to merely indicating a field of use or technological environment, i.e. magnetic resonance imaging (MRI), in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application as laid out in MPEP § 2106.05(h).
In consideration of each of the relevant factors and the claim elements both individually and in combination, claims 1-16 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. The dependent claims do not sufficiently link the subject matter to a practical application or recite element(s) which constitute significantly more than the abstract ideas identified. More specifically, the depending claims are directed toward additional limitations which either:
 encompass abstract ideas consistent with those identified above, for example:
Claims  4 and 12 (mutatis mutandis) - comparing the reconstructed image from the accelerated scan to the patient specific heart model covers performance of the mind of tasks that can be performed by visually inspecting images;
Claims 5 and 13 (mutatis mutandis) - comparing the current location and pose of the patient's heart to the location and pose of the patient specific heart model, and repositioning the imaging planes obtained from the patient specific heart model to correspond to the current location and pose of the patient's heart covers performance of the mind of tasks that can be performed by visually inspecting images.  
fail to integrate the abstract idea into a practical application, for example: ; or
fail to add significantly more than the abstract idea, for example:
Claims 2 and 10 (mutatis mutandis) - comprising acquiring the initial scout images from standard MRI body views amounts to extra-solution data gathering and merely specifying the nature of the data which is exploited and to merely indicating a field of use or technological environment;
Claims 3 and 11 (mutatis mutandis) - wherein the initial scout images comprise 2D or 3D images from one or more of axial sagittal and coronal views amounts to data gathering and merely specifying the nature of the data which is exploited;
Claims 4 and 12 (mutatis mutandis) - reconstructing an image from the accelerated scan amounts to the use of a computer as tool to perform an existing process;
Claims 6 and 14 (mutatis mutandis) - wherein the neural network comprises one or more of a combination of CNN and RNN models, a GRU model, an LSTM model, a fully convolutional neural network model, a generative adversarial network, a back propagation neural network model, a radial basis function neural network model, a deep belief nets neural network model, an Elman neural network model amounts to the use of a computer as tool to perform an existing process;
Claims 7 and 15 (mutatis mutandis) - wherein the accelerated scan comprises one or more of compressed sensing; parallel imaging; or fast spin echo techniques to allow for acquisition in less time of a reduced amount of data than required to support a higher resolution or larger field of view amounts to extra-solution data gathering and merely specifying the nature of the data which is exploited;
Claims 8 and 16 (mutatis mutandis) - wherein the selected imaging protocol comprises one or more of obtaining anatomic images of the heart, determining cardiac function, or determining myocardial viability
It follows that the cited claims are directed to abstract ideas without sufficient integration into a practical application and without significantly more, and thus fails to meet the requirements of 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 & 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US PGPUB 20180035892; hereinafter “Lu”)  in view of Blansit et al. (“Deep Learning–based Prescription of Cardiac MRI Planes,” (27 November, 2019) Radiol Artif Intell. 2019 Nov; 1(6): e180069; hereinafter “Blansit”).
	
With regards to Claim 1, Lu teaches of a method comprising: 
acquiring initial scout images of a patient's heart (“a machine learning based approach is used to localize the heart from a few image scouts,” see Lu ¶ [0018]); 
using machine learning to establish a patient specific heart model (“a machine learning based approach is used to localize the heart from a few image scouts,” see Lu ¶ [0018], more specifically the location of the heart is determined according to a first scout parsed by a first deep learning model, i.e. convolution neural network (CNN), see Lu ¶ [0030]; it should be appreciated that the patient specific heart model corresponds to the heart location of Lu of the isocenter positioning workflow; see Lu ¶ [0030] & FIG. 2), and automatically plan imaging planes of the patient specific heart model (a reduced region of interest (ROI) is determined based on the heart localization results from the isocenter position workflow, see Lu ¶ [0028], i.e. the reduced ROI is the imaging planes of the heart location); 
performing an accelerated scan of the patient's heart (Step 220 acquiring stack of slices corresponding to the reduced ROI; see Lu Fig. 2 & ¶ [0028]; it should be appreciated that the reduced region of interest (ROI) under its broadest reasonable interpretation has a reduced/under-sampled k-space and thus the acquired stack of slices amounts to an accelerated scan); 
determining a current location and pose of the patient's heart from the accelerated scan (“scan prescription for cardiac MRI acquisition can be automatically generated based on cardiac anchor points provided by the segmented LV in the 3D MRI volume,” see Lu ¶ [0008] & [0029]; it should be appreciated that anchor points are well known in the art to indicate position and orientation of identified landmarks), and to reposition the imaging planes to correspond to the current location and pose of the patient's heart (a “scanning plane can be determined based on the cardiac anchor points provided by the segmented LV”, see Lu ¶ [0029], i.e. the reduced ROI is updated to the new scanning plane, i.e. repositioning the imaging planes, based on the anchor points extracted from the segment left ventricle (LV)); and 
using the repositioned imaging planes to perform an acquisition scan and generate an image of the patient's heart from the acquisition scan according to a selected imaging protocol (“at step 235, the landmarks are used to calculate standard cardiac view planes which are, in turn, provided to subsequent imaging steps for use as a basis for diagnostic scans”, see Lu ¶ [0028]; i.e. the subsequent imaging steps are understood to be the acquisition scan and the basis for diagnostic scans is understood to be the selected imaging protocol).
It appears that Lu is silent using the neural network to determine a current location and pose of the patient's heart. However, Blansit teaches of a system to prescribe imaging planes for cardiac MRI based on deep learning (see Blansit Abstract). In particular, Blansit teaches of using the neural network to determine a current location and pose of the patient's heart (long axis (LAX) was localized based on identified landmarks of the apex and mitral valve (MV); see Blansit pg. 2, col. 1, ¶ 3 & appended supplemental Table E1; using on a two-dimensional 2D U-Net (it should be appreciated that a U-net is alternate language for a fully convolution neural network (FCN)), and short axis (SAX) was localized based on identified landmarks of the MV using a VGG-19/LSTM ensemble network (it should be appreciated that a VGG-19 is a 19 layer convolution network and LSTM refers to a long short-term memory artificial neural network); see Blansit pg. 2, col. 2, ¶ 1-2 & appended supplemental Table E1; furthermore, the identification of the LAX in combination with the SAX is interpreted as location and pose of the patient’s heart).
Lu and Blansit are both considered to be analogous to the claimed invention because they are in the same field of machine learning MR plane prescription. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Blansit to use the neural network to determine a current location and pose of the patient's heart. “Because specialty technologist and physician training is currently a limiting factor for the availability of cardiac MRI, ” doing so would aid in “alleviat[ing] this current barrier to access of this essential imaging modality,” (see Blansit pg. 7, col. 1, ¶ 1); i.e. due to the lack of available skilled technologists and trained physicians, this method aims to increase access to MR cardiography in lieu of the lack of available skilled technologists and trained physicians.

With regards to Claim 2, comprising acquiring the initial scout images from standard MRI body views (MRI scout images, see Lu ¶ [0018]).

With regards to Claim 3, wherein the initial scout images comprise 2D or 3D images from one or more of axial sagittal and coronal views (FIG. 3 clearly illustrates coronal scout images, see Lu ¶ [0015]).

With regards to Claim 4, Lu teaches of (anchor points are “provided by the segmented LV in the 3D MRI volume,” see Lu ¶ [0008] & [0029]; see description above) comprises reconstructing an image from the accelerated scan (Step 225, 3D reconstructed volume based on the reduced ROI, see Lu FIG. 2) and comparing the reconstructed image from the accelerated scan to the patient specific heart model (since the reconstructed image is based on the reduced ROI, the comparison of the reconstructed image to the patient specific heart model is implicit due to the transitive relationship between the heart location from the isocenter position workflow, the reduced ROI, and the reconstructed image; see Lu FIG. 2 & ¶ [0028]-[0029] and description above).
It appears that Lu is silent using the neural network to determine a current location and pose of the patient's heart. However, Blansit teaches of using the neural network to determine a current location and pose of the patient's heart (long axis (LAX) was localized based on identified landmarks of the apex and mitral valve (MV); see Blansit pg. 2, col. 1, ¶ 3 & appended supplemental Table E1; using on a two-dimensional 2D U-Net (it should be appreciated that a U-net is alternate language for a fully convolution neural network (FCN)), and short axis (SAX) was localized based on identified landmarks of the MV using a VGG-19/LSTM ensemble network (it should be appreciated that a VGG-19 is a 19 layer convolution network and LSTM refers to a long short-term memory artificial neural network); see Blansit pg. 2, col. 2, ¶ 1-2 & appended supplemental Table E1; furthermore, the identification of the LAX in combination with the SAX is interpreted as location and pose of the patient’s heart). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Blansit to use the neural network to determine a current location and pose of the patient's heart. “Because specialty technologist and physician training is currently a limiting factor for the availability of cardiac MRI, ” doing so would aid in “alleviat[ing] this current barrier to access of this essential imaging modality,” (see Blansit pg. 7, col. 1, ¶ 1); i.e. due to the lack of available skilled technologists and trained physicians, this method aims to increase access to MR cardiography in lieu of the lack of available skilled technologists and trained physicians.

With regards to Claim 5, further comprising comparing the current location and pose of the patient's heart to the location and pose of the patient specific heart model (due to the transitive relationship between the heart location from the isocenter position workflow, i.e. patient specific heart model, and the anchor points, i.e. current location & pose, derived from the LV segmentation, the comparison between the two is implicit; see Lu FIG. 2 & ¶ [0028]-[0029] and description above), and repositioning the imaging planes obtained from the patient specific heart model to correspond to the current location and pose of the patient's heart (a “scanning plane can be determined based on the cardiac anchor points provided by the segmented LV”, see Lu ¶ [0029], i.e. the reduced ROI is updated to the new scanning plane based on the anchor points extracted from the segment left ventricle (LV)). 

With regards to Claim 6, while Lu teaches of wherein the neural network comprises (Step 210 evaluate slabs of the scout scan through a CNN), it appears that Lu may be silent to one or more of a combination of CNN and RNN models, a GRU model, an LSTM model, a fully convolutional neural network model, a generative adversarial network, a back propagation neural network model, a radial basis function neural network model, a deep belief nets neural network model, an Elman neural network model. However, Blansit teaches of a one or more of a combination of CNN and RNN models, a GRU model, an LSTM model, a fully convolutional neural network model, a generative adversarial network, a back propagation neural network model, a radial basis function neural network model, a deep belief nets neural network model, an Elman neural network model (see Blansit supplement Table E1 which clearly illustrates  that various neural networks were used during the process including U-net (FCN), LSTM, and VGG-19 (CNN)). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Blansit to a combination of a CNN with one more of the above mentioned neural networks. “Because specialty technologist and physician training is currently a limiting factor for the availability of cardiac MRI, ” doing so would aid in “alleviat[ing] this current barrier to access of this essential imaging modality,” (see Blansit pg. 7, col. 1, ¶ 1); i.e. due to the lack of available skilled technologists and trained physicians, this method aims to increase access to MR cardiography in lieu of the lack of available skilled technologists and trained physicians.

With regards to Claim 7, wherein the accelerated scan comprises one or more of compressed sensing; parallel imaging; or fast spin echo techniques to allow for acquisition in less time of a reduced amount of data than required to support a higher resolution or larger field of view (“a stack of slices on the canonical views (transverse or coronal) are acquired within a reduced region of interest that is determined based on the heart localization results in isocenter positioning,” see Lu [0028]; it should be appreciated that the reduced region of interest (ROI) under its broadest reasonable interpretation has a reduced/under-sampled k-space and thus a compressed scan).

With regards to Claim 8, wherein the selected imaging protocol comprises one or more of obtaining anatomic images of the heart, determining cardiac function, or determining myocardial viability (“methods, systems, and apparatuses for deep learning based isocenter positioning and fully automated cardiac exam planning for Magnetic Resonance Imaging (MRI) applications,” see Lu ¶ [0002]).

With regards to Claim 9, Lu teaches of a system comprising: 
an MRI scanner (MRI system 400, see Lu ¶ [0033] & FIG. 4); and 
a processing engine coupled to the MRI scanner, the processing engine (information processing system; see Lu ¶ [0046]) comprising a processor (processor; see Lu ¶ [0046]) and a memory (processing memory architecture 500; see Lu ¶ [0038] & FIG. 5) comprising computer readable program code (machine readable instructions; see Lu ¶ [0046]), wherein the processor under control of the computer readable program code is operable to: 
acquire initial scout images of a patient's heart (“a machine learning based approach is used to localize the heart from a few image scouts,” see Lu ¶ [0018]); 
use machine learning to establish a patient specific heart model (“a machine learning based approach is used to localize the heart from a few image scouts,” see Lu ¶ [0018], more specifically the location of the heart is determined according to a first scout parsed by a first deep learning model, i.e. convolution neural network (CNN), see Lu ¶ [0030]; it should be appreciated that the patient specific heart model corresponds to the heart location of Lu of the isocenter positioning workflow; see Lu ¶ [0030] & FIG. 2), and automatically plan imaging planes of the patient specific heart model (a reduced region of interest (ROI) is determined based on the heart localization results from the isocenter position workflow, see Lu ¶ [0028], i.e. the reduced ROI is the imaging planes of the heart location); 
perform an accelerated scan of the patient's heart ((Step 220 acquiring stack of slices corresponding to the reduced ROI; see Lu Fig. 2) & ¶ [0028]; it should be appreciated that the reduced region of interest (ROI) under its broadest reasonable interpretation has a reduced/under-sampled k-space and thus an accelerated scan); 
determine a current location and pose of the patient's heart from the accelerated scan (“scan prescription for cardiac MRI acquisition can be automatically generated based on cardiac anchor points provided by the segmented LV in the 3D MRI volume,” see Lu ¶ [0008] & [0029]; it should be appreciated that anchor points are well known in the art to indicate position and orientation of identified landmarks), and to reposition the imaging planes to correspond to the current location and pose of the patient's heart (a “scanning plane can be determined based on the cardiac anchor points provided by the segmented LV”, see Lu ¶ [0029], i.e. the reduced ROI is updated to the new scanning plane, i.e. repositioning the imaging planes, based on the anchor points extracted from the segment left ventricle (LV)); and 
cause the MRI scanner to use the repositioned imaging planes to perform an acquisition scan and generate an image of the patient's heart from the acquisition scan according to a selected imaging protocol (“at step 235, the landmarks are used to calculate standard cardiac view planes which are, in turn, provided to subsequent imaging steps for use as a basis for diagnostic scans”, see Lu ¶ [0028]; i.e. the subsequent imaging steps are understood to be the acquisition scan and the basis for diagnostic scans is understood to be the selected imaging protocol).
It appears that Lu is silent using the neural network to determine a current location and pose of the patient's heart. However, Blansit teaches of a system to prescribe imaging planes for cardiac MRI based on deep learning (see Blansit Abstract). In particular, Blansit teaches of using the neural network to determine a current location and pose of the patient's heart (long axis (LAX) was localized based on identified landmarks of the apex and mitral valve (MV); see Blansit pg. 2, col. 1, ¶ 3 & appended supplemental Table E1; using on a two-dimensional 2D U-Net (it should be appreciated that a U-net is alternate language for a fully convolution neural network (FCN)), and short axis (SAX) was localized based on identified landmarks of the MV using a VGG-19/LSTM ensemble network (it should be appreciated that a VGG-19 is a 19 layer convolution network and LSTM refers to a long short-term memory artificial neural network); see Blansit pg. 2, col. 2, ¶ 1-2 & appended supplemental Table E1; furthermore, the identification of the LAX in combination with the SAX is interpreted as location and pose of the patient’s heart).
Lu and Blansit are both considered to be analogous to the claimed invention because they are in the same field of machine learning MR plane prescription. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Blansit to use the neural network to determine a current location and pose of the patient's heart. “Because specialty technologist and physician training is currently a limiting factor for the availability of cardiac MRI, ” doing so would aid in “alleviat[ing] this current barrier to access of this essential imaging modality,” (see Blansit pg. 7, col. 1, ¶ 1); i.e. due to the lack of available skilled technologists and trained physicians, this method aims to increase access to MR cardiography in lieu of the lack of available skilled technologists and trained physicians.

With regards to Claim 10, wherein the processor under control of the computer readable program code is operable to cause the MRI scanner to acquire the initial scout images from standard MRI body views (MRI scout images, see Lu ¶ [0018]).

With regards to Claim 11, wherein the initial scout images comprise 2D or 3D multi-slice images from one or more of axial sagittal and coronal views (FIG. 3 clearly illustrates coronal scout images, see Lu ¶ [0015]).

With regards to Claim 12, wherein the processor under control of the computer readable program code is operable to (anchor points are “provided by the segmented LV in the 3D MRI volume,” see Lu ¶ [0008] & [0029]; see description above) by reconstructing an image from the accelerated scan (Step 225, 3D reconstructed volume based on the reduced ROI, see Lu FIG. 2) and comparing the reconstructed image from the accelerated scan to the patient specific heart model (since the reconstructed image is based on the reduced ROI, the comparison of the reconstructed image to the patient specific heart model is implicit due to the transitive relationship between the heart location from the isocenter position workflow, the reduced ROI, and the reconstructed image; see Lu FIG. 2 & ¶ [0028]-[0029] and description above).
It appears that Lu is silent using the neural network to determine a current location and pose of the patient's heart. However, Blansit does teach of using the neural network to determine a current location and pose of the patient's heart (long axis (LAX) was localized based on identified landmarks of the apex and mitral valve (MV); see Blansit pg. 2, col. 1, ¶ 3 & appended supplemental Table E1; using on a two-dimensional 2D U-Net (it should be appreciated that a U-net is alternate language for a fully convolution neural network (FCN)), and short axis (SAX) was localized based on identified landmarks of the MV using a VGG-19/LSTM ensemble network (it should be appreciated that a VGG-19 is a 19 layer convolution network and LSTM refers to a long short-term memory artificial neural network); see Blansit pg. 2, col. 2, ¶ 1-2 & appended supplemental Table E1; furthermore, the identification of the LAX in combination with the SAX is interpreted as location and pose of the patient’s heart). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Blansit to use the neural network to determine a current location and pose of the patient's heart. “Because specialty technologist and physician training is currently a limiting factor for the availability of cardiac MRI, ” doing so would aid in “alleviat[ing] this current barrier to access of this essential imaging modality,” (see Blansit pg. 7, col. 1, ¶ 1); i.e. due to the lack of available skilled technologists and trained physicians, this method aims to increase access to MR cardiography in lieu of the lack of available skilled technologists and trained physicians.

With regards to Claim 14, while Lu teaches of wherein the neural network comprises network model, a radial basis function neural network model, a deep belief nets neural network model, an Elman neural network model (see Blansit supplement Table E1 which clearly illustrates  that various neural networks were used during the process including U-net (FCN), LSTM, and VGG-19 (CNN)). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lu to incorporate the teachings of Blansit to a combination of a CNN with one more of the above mentioned neural networks. “Because specialty technologist and physician training is currently a limiting factor for the availability of cardiac MRI, ” doing so would aid in “alleviat[ing] this current barrier to access of this essential imaging modality,” (see Blansit pg. 7, col. 1, ¶ 1); i.e. due to the lack of available skilled technologists and trained physicians, this method aims to increase access to MR cardiography in lieu of the lack of available skilled technologists and trained physicians.

With regards to Claim 15, wherein the accelerated scan comprises one or more of compressed sensing; parallel imaging; or fast spin echo techniques (“a stack of slices on the canonical views (transverse or coronal) are acquired within a reduced region of interest that is determined based on the heart localization results in isocenter positioning,” see Lu [0028]; it should be appreciated that the reduced region of interest (ROI) under its broadest reasonable interpretation has a reduced/under-sampled k-space and thus a compressed scan).

With regards to Claim 16, wherein the selected imaging protocol comprises one or more of obtaining anatomic images of the heart, determining cardiac function, or determining myocardial viability (“methods, systems, and apparatuses for deep learning based isocenter positioning and fully automated cardiac exam planning for Magnetic Resonance Imaging (MRI) applications,” see Lu ¶ [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over modified Lu as applied to claims 1-12 & 14-16 above, and further in view of Damadian et al. (US PAT 8036730; hereinafter “Damadian”).
With regards to Claim 13, while Lu teaches of wherein the processor under control of the computer readable program code is operable (due to the transitive relationship between the heart location from the isocenter position workflow, i.e. patient specific heart model, and the anchor points, i.e. current location & pose, derived from the LV segmentation, the comparison between the two is implicit; see Lu FIG. 2 & ¶ [0028]-[0029] and description above), and reposition the imaging planes obtained from the patient specific heart model to correspond to the current location and pose of the patient's heart (a “scanning plane can be determined based on the cardiac anchor points provided by the segmented LV”, see Lu ¶ [0029], i.e. the reduced ROI is updated to the new scanning plane based on the anchor points extracted from the segment left ventricle (LV)), it appears that Lu is silent to us[ing] the neural network to compare the current location and pose of the patient's heart to the location and pose of the patient specific heart model. However, Damadian teaches of a temporal magnetic resonance imaging system (see Damadian Abstract) for comparing an images acquired at varying dates (see Damadian, col. 16, lines 65-37 to col. 17, line 1-2). In particular, Damadian teaches of us[ing] the neural network to compare the current location and pose of the patient's heart to the location and pose of the patient specific heart model (a transformation vector between first and second scout scans is determined, see Damadian col. 10, lines 32-67, the transformation vector establishes position and orientation of the scout scans, see Damadian col. 11, lines 26-32; and the data set of the first and second scans are compared visually, see Damadian col. 11, lines 40-43, or automatically via neural network, see Damadian col. 17, lines 59-67 to col. 18, lines 1-13)
Modified Lu and Damadian are both considered to be analogous to the claimed invention because they are in the same field of MR imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Lu to incorporate the teachings of Damadian to use the neural network to compare the current location and pose of the patient's heart to the location and pose of the patient specific heart model. Doing so would amount to applying a known technique to a known device and/or method ready for improvement to yield predictable results because modified Lu also teaches of acquiring more than one scout scans (see Lu ¶ [0030]) in addition to the accelerated scan of Step 220. it should be appreciated that Damadian teaches of a neural network based comparison of position and orientation between scout scans which can be interpreted as using neural network based comparison between a scout scan and an accelerated scan  as taught by modified Lu.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Damadian et al. (US PAT 7375521) – Performing first and second scout scans, and determining a transformation vector therebetween;
Lu et al. (US PAT 8948484) – Machine learning based LV segmentation;
Shanbhag et al. (US PGPUB 20200037962) -– AI-based plane selection via localizer scans;
Gui et al. (US PGPUB 20210080531) – AI-based localizer scan (i.e. accelerated scan) settings via calibration images (i.e. scout scan); and
Gui et al. (US PGPUB 20200041596) – AI-based scan plane prescription.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.J./Examiner, Art Unit 3793                                                                                                                                                                                                        

/YI-SHAN YANG/Acting SPE, Art Unit 3793